204 F.2d 88
BEAVERSv.UNITED STATES.
No. 14298.
United States Court of Appeals Fifth Circuit.
May 11, 1953.

Joe H. Jones and Manuel Lawrence Miller, Dallas, Tex., for appellant.
Lester L. May, Asst. U. S. Atty., and Frank B. Potter, U. S. Atty., Dallas, Tex., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
Convicted under Sec. 2593(a), Title 26 U.S.C.A. of acquiring and obtaining, without having paid the special tax on its transfer, a certain quantity of marihuana, and sentenced to serve two years in prison, appellant is here seeking a reversal of the judgment.


2
Relying for reversal on five claimed errors, none of which were timely called to the attention of the trial court, appellant finds himself in the exceedingly difficult position of trying to put the trial judge in error in respect of matters which, if error, could have been cured, if the judge had been given an opportunity to correct them.


3
In these circumstances, while the court may, if it desires to do so, consider the errors assigned, there is a heavy burden on appellant to show that the action or nonaction complained of was not merely erroneous but highly prejudicial.


4
An examination of the claimed errors in the light of the whole record clearly establishes that appellant has failed to discharge this burden; that no reversible error has been made to appear; and that the judgment must be affirmed.


5
Affirmed.